,                                       08/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0342


                                        OP 21-0342
                                                                       FILED
KIM NORQUAY,JR.,
                                                                        AUG 1 7 2021
                                                                     Bowen Greenwood
              Petitioner,                                          Clerk of Supreme Court
                                                                      State of Montana


       v.
                                                                    ORDER
 TWELFTH JUDICIAL DISTRICT COURT,HILL
 COUNTY,HONORABLE YVONNE LAIRD,
 Presiding,

              Respondent.



       Petitioner Kim Norquay, Jr., via counsel, seeks a writ of supervisory control over
the Montana Twelfth          Judicial District Court, Hill County, in Cause No.
DV-21-2012-0000093. Norquay asserts that the District Court has not ruled upon his
pending petition for postconviction relief for which the evidentiary hearing concluded on
February 6,2020. Norquay further asserts that he notified the District Court that this matter
was submitted for decision by filing a Notice of Issue and Request for Ruling on three
occasions—November 23, 2020, March 24, 2021, and May 24, 2021—but no ruling was
forthcoming. Pursuant to our request, both the State of Montana and Hon. Yvonne Laird,
presiding Judge, have responded to Norquay's petition.
       Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M.R. App. P. 14(3)(a)-(c).
       Norquay argues that supervisory control is appropriate in this case because, so long
as the District Court fails to rule on this matter, he has no remedy of appeal. Norquay
asserts that his case has "come to a complete standstilr without ruling and that he remains
incarcerated while awaiting the court's ruling, thus creating the urgent need for resolution.
Norquay alleges that the delay in resolution amounts to a denial of due process and thus a
mistake oflaw causing a gross injustice.
       In response, the District Court acknowledges that the hearing in Norquay's
postconviction relief matter concluded in early February 2020 and agrees with Norquay
"that in an ideal situation the District Court's order in the post-conviction relief action
would have been completed and filed." The court advises that circumstances beyond its
control have delayed its ruling—including workload, staff shortages, complications from
the COVID-19 pandemic, and the fact that the record in this case comprises extensive and
volurninous filings and a multi-day hearing. The court further asserts that the court has
been giving this matter the careful deliberation it deserves and that it does not wish "to
issue an order for the sole purpose of concluding the matter." The District Court maintains
that Norquay has not set forth the existence of any specific urgency or emergency factors
and has not established that the matter involves purely legal questions. The court notes
that the evidence presented to it requires the court to make factual determinations prior to
ruling on Norquay's legal arguments.
       The State also argues that Norquay's petition fails to meet the criteria for
supervisory control because Norquay does not meet any of the additional criteria of M. R.
App.P. 14(3)(a)-(c). The State argues that there is no statutory tirne limit placed on district
courts to issue a ruling on a postconviction relief petition and therefore no mistake of law
has occurred. The State further notes, as did the District Court, that Norquay's petition for
postconviction relief includes an extraordinary number of claims, complex factual
allegations, and a voluminous record and it is thus not surprising that the court would
require additional time to issue its ruling.


                                               2
       Having considered the circumstances underlying this Petition, we have determined
that supervisory control is unnecessary at this juncture. The District Court's response
demonstrates that it is aware of the need to render a decision, and it provides a reasonable
explanation why it has not yet ruled on this matter. In this instance, both institutional
factors and the complexity ofthe case presented have contributed to the delay. As the State
asserts in its response,"this case involves a 55-page postconviction petition containing ten
claims, many of which include a large number of subclaims and complex factual
allegations." We further note that the District Court Register of Action that Norquay
attached as an exhibit to his Petition is seven pages long and lists 177 filings.       We
appreciate the District Court's commitment to carefully considering the matter and not
issuing a less deliberate order to dispose ofthe matter.
       We therefore decline to assume supervisory control as the District Court indicates
it will issue its decision in due course.
       IT IS ORDERED that Petitioner's Petition for a Writ of Supervisory Control is
DENIED and DISMISSED WITHOUT PREJUDICE.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Twelfth Judicial District Court Cause
No. DV-21-2012-0000093, and to the Honorable Yvonne Laird, presiding District Judge.
       DATED this I -4-, day of August, 2021.



                                                               Chief Justice




                                                               g/
                                                           J2
                                                            7s(le
                                                       ,94 ,r7 JUL
                                             3
    Justices




4